Opinion issued June 23, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00451-CV
                            ———————————
                      IN RE DEMETRIA SMITH, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Demetria Smith, has filed a petition for a writ of mandamus, seeking

relief from the denial of her oral motion to disqualify the Honorable Robert Kern as

the special judge assigned to preside over her election contest and requesting his
disqualification and the assignment of another judge to preside in the trial court

proceeding.1

      We deny the petition.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




1
      The underlying case is Demetria Smith v. Harris County Democratic Party, Harris
      County Clerk’s Office, Harris County Judge, State Representative 149 Hubert Vo,
      Stan Stanart County Clerk, Sonya Aston, and Lane Lewis, No. 2016-17400, in the
      125th District Court of Harris County Texas, the Honorable Robert Kern presiding.

                                          2